Citation Nr: 1037735	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-35 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a left 
elbow injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
cervical spine disability and if so, whether the claim should be 
granted. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 


INTRODUCTION

The Veteran served on active duty August 1972 to January 1976, 
almost continuously from September 1990 to June 1991, and from 
June 2002 to August 2002.  He also had periods of active and 
inactive duty for training, to include a period of active duty 
for training in February 1999.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

It appears from evidence and argument associated with the 
claims folders after the case was forwarded to the Board 
that the Veteran is seeking an increased rating for his 
service-connected low back disability.  This matter is 
referred to the originating agency for appropriate action.

The issue of entitlement to a compensable rating for the 
residuals of a left elbow injury is addressed in the REMAND that 
follows the order section of this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for a cervical spine 
disability was denied in an unappealed November 2002 rating 
decision.

2.  The evidence received since the November 2002 decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is sufficient, when considered 
with the evidence previously of record, to raise a reasonable 
possibility of substantiating the claim for service connection 
for a cervical spine disability.

3.  The Veteran's cervical spine disability is etiologically 
related to the Veteran's active service.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim 
for service connection for a cervical spine disability.  
38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  A cervical spine disability was incurred in active service.  
38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.6, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Claim to Reopen

Legal Criteria 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously received by 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence which must be considered in 
determining whether there is a basis for reopening the claim is 
that evidence added to the record since the last disposition in 
which the claim was finally disallowed on any basis.  See 
Spalding v. Brown, 10 Vet. App. 6 (1996).

Analysis

In an unappealed rating decision dated in November 2002, the RO 
denied service connection for a cervical spine disability based 
on its determination that the evidence failed to demonstrate that 
the Veteran's cervical spine disability was related to service or 
service-connected disability.  The subsequently received evidence 
includes a June 2007 statement from the Veteran's VA physician 
opining that that the Veteran's cervical spine disability was 
either caused or aggravated by an injury incurred in the line of 
duty during the Veteran's period of active duty for training in 
February 1999.  This evidence is clearly new and material.  
Accordingly, reopening of the claim is in order.

Reopened Claim

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty or 
active duty for training.  38 U.S.C.A. §§ 101, 106, 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.6, 3.303.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

The Veteran contends that his cervical spine disability was 
aggravated as a result of trauma sustained in a February 1999 
motor vehicle accident, while he was serving on active duty for 
training, or that the disability is etiologically related to his 
service-connected back disability.

A March 1999 Line of Duty Determination indicates that on 
February 27, 1999, the Veteran was involved in a motor vehicle 
accident while on active duty orders.  Later in the same day as 
the accident, the Veteran complained of a "popping" sensation 
in his neck.  The nature of the injury was noted to be cervical 
strain (whiplash).  The report also indicates that the Veteran 
was seen at VA in March 1999.  A remark states that the Veteran 
had aggravation of an underlying degenerative arthritis.  

A March 1999 X-ray study of the cervical spine disclosed 
degenerative disc disease at C6-7 with foraminal encroachment, 
larger on the left than the right.  Subsequent VA treatment 
records indicate continued complaints of cervical spine pain as 
well as treatment for the Veteran's cervical spine disability.  

The Veteran was afforded a VA examination in March 2006 by a 
nurse practitioner.  The Veteran recounted that he was in a motor 
vehicle accident in February 1999, after which he experienced 
pain in the cervical spine.  He currently complained of a stiff 
and painful neck, with pain at the base of the cervical spine and 
radiating across his shoulders.  X-rays showed slightly 
progressive degenerative disc disease at C3-4 and new, early 
degenerative disc disease at C6-7.  After a thorough physical 
examination, the examiner stated that the Veteran's degenerative 
disc disease was as likely as not age related and not a result of 
the car accident in February 1999.

However, in a June 2007 letter, K.J.I., M.D., the Veteran's 
primary care VA physician, noted that the Veteran had ample 
documentation of a rear-end collision motor vehicle accident 
involving the Veteran while on active assignment in February 
1999.  There was further documentation of initial complaints of 
an accident-related spinal injury.  The physician stated that as 
the Veteran's primary care physician, he felt that the Veteran's 
symptoms and findings of spine damage were as likely as not 
caused by or aggravated by the motor vehicle accident, beyond 
what would be seen in the normal aging process.  The physician 
attached multiple VA treatment records in support of this 
statement.

In the Board's opinion, the preponderance of the evidence 
supports the Veteran's claim.  The opinion of his primary care 
physician directly addresses the negative opinion provided by the 
VA nurse practitioner.  The primary care physician's opinion is 
based upon a review of pertinent evidence and examination 
results.  The basis of the opinion is consistent with the 
Veteran's documented history.  On the other hand, the opinion 
against the claim was provided by a nurse practitioner, rather 
than a physician.  Moreover, the nurse practitioner did not 
provide the rationale for her opinion.  Accordingly, the Veteran 
is entitled to service connection for his cervical spine 
disability.  


ORDER

New and material evidence having been received, reopening of the 
claim for service connection for a cervical spine disability is 
granted.

Service connection for a cervical spine disability is granted.




REMAND

Although the RO has developed for consideration by the Board the 
issue of entitlement to a compensable rating for a scar of the 
left elbow, it is clear from the Veteran's contentions and 
argument submitted by his representative that the Veteran is 
seeking compensation for residuals of a left elbow, which they 
believe include more than a scar.  The representative has 
specifically requested the Board to remand the case for a VA 
examination to determine the nature and etiology of the disorder 
causing the Veteran's left elbow pain.  

The Veteran was afforded a VA examination in December 2005.  The 
examiner did not find any objective evidence of pain associated 
with the Veteran's left elbow scar.  In addition, he rendered a 
diagnosis of normal left elbow examination.  The examiner stated 
that that it was not as likely as not that the Veteran's current 
left elbow complaints are related to a 1973 injury.  He 
additionally stated that he would provide the rationale for the 
opinion after reviewing X-ray results.  Although an X-ray study 
was performed, the record does not reflect that the examiner has 
provided the rationale for the opinion.  Moreover, medical 
evidence created before and after the examination shows that the 
Veteran has been diagnosed with left lateral epicondylitis 
(tennis elbow).

In light of these circumstances, the Board has determined that 
the Veteran should be afforded a VA examination to determine the 
nature and etiology of the disorder for which he is seeking 
compensation. 

In addition, while this case is in remand status, the originating 
agency should obtain any outstanding, pertinent records.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO/AMC should undertake appropriate 
development to obtain a copy of any 
outstanding, pertinent records, to 
include any pertinent VA medical records 
for the period since October 2007.

2.	Then, the RO/AMC should arrange for the 
Veteran to be scheduled for a VA 
examination by a physician with 
sufficient expertise to determine the 
nature and etiology of any currently 
present abnormalities of the Veteran's 
left elbow (other than the currently 
service-connected scar).  The claims 
folders must be made available to and 
reviewed by the examiner, and any 
indicated studies should be performed.  

Based upon the review of the record and 
the examination results, the examiner 
should provide an opinion with respect 
to each left elbow disorder present at 
any time during the pendency of this 
claim, to include lateral epicondylitis, 
as to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the Veteran's 
active service.

The rationale for each opinion expressed 
must also be provided.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	Then, the RO/AMC should readjudicate the 
Veteran's claim for a compensable rating 
for residuals of a left elbow injury.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given the 
requisite opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


